Title: From George Washington to Thomas Pinckney, 20 February 1796
From: Washington, George
To: Pinckney, Thomas


          
            Dear Sir
            Philadelphia 20th Feb. 1796.
          
          Your letter of the 10th of October from Madrid, has been duly received. With regret, I read the request which is contained in it; but the footing on which you have placed the matter, forbids opposition, or even persuasion on my part that you would recede from it; altho’ the difficulty of supplying your place to my satisfaction; to the satisfaction of your country; or of the Court you will leave, will not be found easy.
          Having heard thro’ different channels that you had concluded a treaty with Spain, and that the Vessel which had it on board

was spoke at Sea, we are in daily and anxious expectation of its arrival. The information has diffused general pleasure; and will be soothing to the Inhabitants of the Western Waters, who were beginning to grow restive, and clamorous to obtain the Navigation.
          Since the re-confinement of Mr de la Fayette (after the attempt made by Doctr Bolman & Mr Huger, both of whom are now in this City, to effect his escape) we have heard nothing further respecting him, than that his confinement is more rigorous than before. We know indeed, that Madam de la Fayette and his two daughters have been at Hamburgh; that it was reported they were coming to America; but that, instead of doing it, they went to Vienna to try the effect of personal solicitation to obtain his releasement. News-paper accounts go farther, and say they were permitted to proceed to Almutz. But how far the latter information is to be depended upon; and if true, what has, or will be the result, is altogether unknown to me.
          I need hardly mention how much my sensibility has been hurt by the treatment this Gentleman has met with; or how anxious I am to see him liberated therefrom; but what course to pursue, as most likely and proper to aid the measure, is not quite so easy to decide on. As President of the United States, there might be a commitment of the Government by any interference of mine—and it is no easy matter in a transaction of this nature for a public character to assume the garb of a private citizen in a case that does not relate to himself. Yet such is my wish to contribute my mite to accomplish this desirable object, that I have no objection to its being made known to the Imperial Ambassador in London (who, if he thinks proper, may communicate to his Court) that this event is an ardent wish of the people of the United States in wch I sincerely add mine. The time, the manner, and even the measure itself, I leave to your discretion; as circumstances—and every matter which concerns this Gentleman are better known on that, than they are on this side the Atlantic.
          I shall add no more on this, and but little on any other topic at present. The Gazettes, which I presume you receive, will shew you in what manner the public functionaries are treated here—The abuse however, which some of them contain has excited no reply from me. I have a consolation which no earthly power can deprive me of—that of acting from my best judgment—and

I shall be very much mistaken if I do not soon find that the public mind is recovering fast from the disquietude into which it had been thrown by the most willful, artful, and malignant misrepresentations that can be imagined. The current is certainly turned, and is beginning to run strong the other way. But I am proceeding further than I intended, and will therefore conclude with assurances of the esteem & regard with which I am—Dear Sir Your Obedt & Affecte Servt
          
            Go: Washington
          
        